Case 1:18-cv-00872-UDJ-JPM Document 8-5 Filed 10/17/18 Page 1 of 5 PageID #: 39



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION

  EARL DAVID WORDEN                                           CIVIL ACTION NO. 1:12-cv-03093
  VERSUS                                                       UNASSIGNED DISTRICT JUDGE
  DONALD WEATHERFORD, ET AL                               MAGISTRATE JUDGE PERES-MONTEZ


                   MEMORANDUM IN SUPPORT OF MOTION TO STAY

 MAY IT PLEASE THE COURT:
                                        I. BACKGROUND
        Plaintiff, Earl David Worden, alleges that on or about July 7, 2017, he was acting in his

 capacity as a professional journalist. (Doc. 1, ¶8.) He was taking photographs. He claims to have

 positioned himself on “public property” adjacent to Camp Beauregard, a military installation in

 Pineville, Louisiana. (Doc. 1, ¶8.)

        Worden claims that he was “set upon” by military police who interrogated him. (Doc. 1,

 ¶¶10, 11.) Thereafter, he claims that Pineville Officer James Evans arrived, interrogated him,

 transported him to the Pineville Police Department, and charged him with “resisting” a police

 officer, and placed under “false arrest.” (Doc. 1, ¶12.)

        The original charge was Resisting an Officer; however, the charge was later amended to a

 violation of Pineville Municipal Code § 22-51 “Disobedience to Police and Fire Department

 Officials.” Eventually, the matter proceeded to trial.

        A trial was held on June 21, 2018, in the Pineville City Court. Plaintiff represented himself.

 At the conclusion of the trial, Judge Gary K. Hays found Mr. Worden “guilty” of the charge.

 (Exhibit “A,” p. 123.) Thereafter, Mr. Worden, through counsel, filed a Notice of Appeal.

 (Exhibit “B”.) That appeal was granted on July 13, 2018. (Exhibit “B”.) However, after the
Case 1:18-cv-00872-UDJ-JPM Document 8-5 Filed 10/17/18 Page 2 of 5 PageID #: 40



 original conviction in City Court, but before the Notice of Appeal was filed, Mr. Worden filed this

 civil suit in federal court on July 4, 2018. (Doc. 1.)

         Within the civil suit, Worden alleges multiple times that he was subjected to a “false

 arrest.” (Doc. 1, ¶¶ 12, 15, 23.) He likewise alleges violation of his First, Fourth and Fourteenth

 Amendment rights. (Doc. 1, ¶¶ 14, 15.) There are no allegations of “excessive force;” rather, the

 allegations of the Complaint focus on Worden’s alleged false arrest and violation of his First

 Amendment rights to engage in his alleged profession, journalism (although other constitutional

 violations are alleged).

         The arrest and conviction stem from Worden’s alleged failure to provide identifying

 information about himself to the officers. That was the basis of the trial, and, will be the basis of

 the appeal. As such, and, since affirmation of the conviction would necessarily dispose of its

 alleged illegality, the principals of Heck v. Humphrey, 512 U.S. 477 (1994) are implicated. Until

 the appeal of parallel state court criminal proceedings are final, these Defendants respectfully

 submit this matter should be stayed. Counsel for Plaintiff consents to this stay request. (Exhibit

 “C”.)

                                 II. ANALYSIS & ARGUMENT

         If a plaintiff files a false arrest claim before he has been convicted (or files any
         other claim related to rulings that will likely be made in a pending or
         anticipated criminal trial)., it is within the power of the district court, in accord
         with common practice, to stay the civil action until the criminal case or the
         likelihood of a criminal case is ended. If the plaintiff is ultimately convicted,
         and if the civil suit would impugn that conviction, Heck will require dismissal;
         otherwise, the civil action will proceed, absent some other bar to suit.

  Wallace v. Kato, 549 U.S. 384, 393-94 (2007).

         District courts within the Fifth Circuit, and specifically those in the Western District,

 have routinely stayed civil rights actions alleging excessive force and/or false arrest when
Case 1:18-cv-00872-UDJ-JPM Document 8-5 Filed 10/17/18 Page 3 of 5 PageID #: 41



 parallel criminal charges remain pending. 1 See, e.g., Pellerin v. Neustrom, 2011 WL

 6749019 (W.D.La.2011).; Hughes v. Gueydan Police Dept., 6:10–1570, doc. 49

 (W.D.La.2010).; Alexander v. City Police of Lafayette, 6:11–1749, doc. 11 (W.D.La.2011).;

 Hood v. Smith, 2011 WL378786, *3–4 (E.D.La.2011).; Quinn v. Guerrero, 2010 WL 412901,

 *2 (E .D.Tex.2010).; Fox v. Campbell, 2009 WL 10786809 (E.D.Tex.2009).; Holt v.

 Jefferson Parish Sheriff's Office, 2007 WL 4114357, *5–6 (E.D.La.2007); Profit v. Ouachita

 Parish, 2010 WL 1643800, 2010 WL 1643798, 3:09–cv–1838 (W.D.La.2010); Anderson v.

 Madison Parish Sheriff's Dept., 3:09–cv–0223 (W.D.La.2010).; Caldwell v. Lambert, 2010

 WL 3036488, 3: 10–cv–0526 (W.D.La.2010).; Brown v. Hill, 2010 WL 1734721, 3:09–2170

 (W.D.La.2010).; Alexander v. Craft, 2013 WL 1290119 (W.D.La. 2/28/2013).

         One of the questions to be resolved in this civil proceeding is whether any officer

 could demand identifying information from Plaintiff. That was the basis of the City Court

 Trial. If plaintiff is convicted or pleads guilty then, his claim for false arrest will necessarily

 fail under Heck, as such a claim would undermine the conviction. See, Heck v. Humphrey,

 512 U.S. 477, 487 (1994). (“[If] a judgment in favor of the plaintiff would necessarily imply

 the invalidity of his conviction or sentence…the complaint must be dismissed unless the

 plaintiff can demonstrate that the conviction or sentence has already been invalidated.” )

 Additionally, a conviction or guilty plea to the other charges, or to any reduced charges, will

 likewise impact whether that conviction or guilty plea is undermined by his claims in this

 suit. See, Thomas v. Louisiana State Police, 170 F.3d 184, 184 (5th Cir. 1999).2




 1 Some of these cases employ a six-factor test to determine the propriety of a stay. See, Modern American Recycling
 Services, Inc. v. Dunavant. No. 10-3153, 2012, WL 1357720 (E.D. La. 4/19/12). Others do not.
 2 The Fifth Circuit has also recognized a state’s interest in halting civil proceedings to stay discovery and
 protect a state’s criminal investigation and prosecution. Campbell v. Eastland, 307 F.2d 478 (5th Cir. 1962).
Case 1:18-cv-00872-UDJ-JPM Document 8-5 Filed 10/17/18 Page 4 of 5 PageID #: 42



        Louisiana law has long held that a conviction (or guilty plea) precludes a claim for

 false arrest as it conclusively establishes probable cause. See, Gibson v. State, 1999-1730

 (La. 4/11/00), 758 So. 2d 782, 790. If the plaintiff is convicted of a crime for which he is

 arrested, his detention is not unlawful as a matter of law. Slaydon v. State through Dept. of

 Wildlife & Fisheries, 636 So. 2d 1151, 1152 (La. App. 3 Cir. 1994). It if axiomatic that a

 guilty plea can serve as a “conviction.”

        Given the foregoing, it is respectfully submitted that this Court should stay this

 proceeding until the pending criminal charges in state court are resolved.



                         III. CONCLUSION & PRAYER FOR RELIEF

        Because the criminal charges against plaintiff arose from the complained of arrest, and

 because the state criminal prosecution remains pending, through an appeal, defendants respectfully

 pray that this Court order a stay of this case pending the resolution of the outstanding criminal

 charges in accordance with the directives of Wallace v. Kato, 549 U.S. 384 (2007), with the

 following conditions:

        a.      Within thirty (30) days of the date the state court criminal proceedings have
                concluded and become final, plaintiff, if successful in the appeal must file
                a motion asking this Court to lift the stay. The action will proceed at that
                time, absent some other bar to suit.

        b.      If the criminal proceedings are not concluded within six (6) months of the
                date that this case is stayed, plaintiffs shall file a status report indicating the
                expected completion date of the proceeding. Additional status reports shall
                be filed every three (3) months thereafter until the stay is lifted.

 See, Jacob v. Ackal, 2013 WL 176137 (W.D.La. 1/14/2013) (granting defendants’ motion to stay

 and imposing these conditions).
Case 1:18-cv-00872-UDJ-JPM Document 8-5 Filed 10/17/18 Page 5 of 5 PageID #: 43



                                          Respectfully submitted,
                                          KEISER LAW FIRM, P.L.C.

                                          By:    /s Randall. B. Keiser
                                                 R ANDALL B. KEISER          #20894
                                                 M ATTHEW L. NOWLIN          #34009
                                                 P.O. BOX 12358
                                                 Alexandria, LA 71315
                                                 Phone: (318). 443-6168
                                                 Fax: (318). 443-6211
                                          Counsel for City of Pineville, Chief
                                          Donald Weatherford & Officer James
                                          Evans


                                  CERTIFICATE
       I hereby CERTIFY that a copy of the above and foregoing pleading has been served

 upon all counsel of record via the CM-ECF system on this the 17th day of October, 2018.

                               /s Randall B. Keiser
                                          OF COUNSEL
